

115 HRES 651 IH: Expressing the sense of the House of Representatives that Burundi is at risk of mass atrocities, and that the Government of Burundi should comply with constitutional limits on presidential terms and re-engage in regionally-brokered peace talks.
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 651IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Engel (for himself, Mr. Hultgren, and Ms. Bass) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that Burundi is at risk of mass atrocities,
			 and that the Government of Burundi should comply with constitutional
			 limits on presidential terms and re-engage in regionally-brokered peace
			 talks.
	
 Whereas President Nkurunziza of Burundi was elected for a third term in July 2015, which was regarded by many as violating the 2000 Arusha Peace Agreement, which ended a civil war that claimed over 300,000 lives between 1993 and 2005;
 Whereas, on September 4, 2017, the United Nations Commission of Inquiry on Burundi announced that it had reasonable grounds to believe that crimes against humanity have been committed and continue to be committed by individuals associated with the government in Burundi since April 2015;
 Whereas since April 2015, more than 2,000 people have been killed in politically inspired violence while an unknown number of individuals have been the victim of enforced disappearances, extrajudicial killings, gender-based violence, arbitrary arrests, and torture, which have left populations in Burundi at risk of mass atrocities and contributed to a pervasive climate of fear and insecurity;
 Whereas opposition elements have been accused of perpetrating grenade attacks in Bujumbura and ruling party and opposition supporters have been engaged in a series of tit-for-tat assassinations;
 Whereas, on April 18, 2017, the United Nations High Commissioner for Human Rights expressed deep alarm over hate speech and grotesque rape chants by members of the Imbonerakure, the youth militia of the ruling party, stating that this type of organized incitement rings very loud alarm bells;
 Whereas President Nkurunziza has suggested he may run for a fourth term in 2020, and has appointed a 15-member commission to propose draft amendments to the constitution;
 Whereas according to the United Nations High Commissioner for Refugees (UNHCR), more than 420,000 Burundians are refugees in neighboring countries, and the International Organization for Migration (IOM) has estimated that nearly 210,000 Burundians are internally displaced; and
 Whereas the government’s refusal to cooperate with the United Nations Security Council, African Union monitors, and the United Nations Human Rights Council’s Commission of Inquiry for Burundi is a disturbing indication of its unwillingness to work with the international community to resolve the political crisis peacefully: Now, therefore, be it
	
 That the House of Representatives— (1)calls upon Government of Burundi to—
 (A)accept the 228 unarmed United Nations police authorized by UNSC Resolution 2303 (2016) to monitor the security and human rights situation;
 (B)disarm all those engaged in political violence and illegally possessing weapons including youth wings of political parties such as the Imbornerakure;
 (C)investigate allegations of human rights violations, including those attributed to state security forces, and hold perpetrators accountable;
 (D)allow the full deployment of African Union human rights observers and military experts and permit them to operate throughout the country as mandated; and
 (E)participate in the political dialogue led by the East African Community without preconditions, and ensure an atmosphere conducive to free expression and civic space;
 (2)calls on the political opposition in Burundi to renounce violence and armed rebellion; (3)calls on Burundian stakeholders to participate in the Inter-Burundian Dialogue under the aegis of the East African Community (EAC) without preconditions and to use this as a forum to peacefully resolve contentious issues relating to the situation in the country;
 (4)calls on the East African Community to guarantee the inclusiveness of the dialogue process and issue an agenda for discussions aiming to deal with the core issues of the Burundi crisis;
 (5)calls on the African Union to impose targeted sanctions on those perpetuating violence in Burundi, as decided by its Peace and Security Council on October 17, 2015;
 (6)calls on the United Nations Security Council to impose targeted sanctions against all persons or entities who threaten the peace and security of Burundi;
 (7)calls on the President of the United States, in coordination with regional and international partners, to impose additional targeted sanctions under Executive Order 13712, including against any individuals responsible for or complicit in—
 (A)actions or policies that threaten the peace, security, or stability of Burundi; (B)actions or policies that undermine democratic processes or institutions in Burundi;
 (C)human rights abuses; (D)the targeting of women, children, or any civilians through the commission of acts of violence, abduction, enforced displacement, or attacks on schools, hospitals, religious sites, or locations where civilians are seeking refuge, or through other conduct that may constitute a serious abuse or violation of human rights or a violation of international humanitarian law;
 (E)actions or policies that prohibit, limit, or penalize the exercise of freedom of expression or freedom of peaceful assembly;
 (F)the use or recruitment of children by armed groups or armed forces; (G)the obstruction of the delivery or distribution of, or access to, humanitarian assistance; or
 (H)attacks, attempted attacks, or threats against United Nations missions, international security presences, or other peacekeeping operations; and
 (8)calls on the Secretary of State and the Administrator of the United States Agency for International Development to use funds authorized and appropriated for—
 (A)the continuance of United States humanitarian assistance and food aid for Burundians affected by the ongoing political and humanitarian crisis;
 (B)support to media, civil society, and human rights actors on the ground, to create opportunities for inclusive citizen participation in political dialogue;
 (C)the development of a strategy and programming to address the medium-term risk of political violence, with a particular focus on engaging youth and supporting conflict resolution actors; and
 (D)to ensure that the United States Agency for International Development and State Department are adequately staffed to monitor and develop strategies to rapidly respond to contingencies on the ground.
				